No. 07-15-00049-CR


Gustavo Ferrusquilla                        §      From the 181st District Court
 Appellant                                           of Randall County
                                            §
v.                                                 May 18, 2016
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated May 18, 2016, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo